DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 16, 17, 23, 36, 38-40, 42-46, and 49-64 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) an uppermost of the plurality of stairs that is below the upper conductive landing having at least one conductive tier therein that does not extend into the 3D array of the electronic components from the circuit-operative stair-step structure as recited within the context of the entire claim, (claim 11) an uppermost of the plurality of stairs that is below the upper landing having at least one conductive tier therein that does not extend into the 3D array of the electronic components from the circuit-operative stair-step structure; and wherein a stair that is immediately under the uppermost stair has at least one conductive tier therein that does not extend into the 3D array of the electronic components from the circuit-operative stair-step structure as recited within the context of the entire claim, (claim 12) an uppermost of the plurality of stairs that is below the upper landing having at least one conductive tier therein that does not extend into the 3D array of the electronic components from the circuit-operative stair-step structure; and wherein multiple of the stairs of the plurality of stairs that are successively immediately under the uppermost stair individually have at least one conductive tier therein that does not extend into the 3D array of the electronic components from the circuit-operative stair-step structure as recited within the context of the entire claim, (claim 16) an uppermost of the plurality of stairs that is below the upper landing having a dummy conductive tier therein; and wherein a stair that is immediately under the uppermost stair has a dummy conductive tier therein as claim 17) an uppermost of the plurality of stairs that is below the upper landing having a dummy conductive tier therein; and wherein multiple of the stairs of the plurality of stairs that are successively immediately under the uppermost stair individually have a dummy conductive tier therein as recited within the context of the entire claim, (claim 23) at least one of the circuit-operative stair-step structures of the plurality of circuit-operative stair-step structures having an uppermost of the plurality of stairs therein that is below the upper conductive landing that is between the at least one circuit-operative stair-step structure and the circuit-operative stair-step structure of the plurality of circuit-operative stair-step structures that is immediately adjacent the at least one circuit-operative stair-step structure towards the array, said uppermost stair having a dummy wordline tier therein as recited within the context of the entire claim, (claim 36) a gap between the uppermost stair and the upper landing, the gap extending through another one of the conductive tiers that is not one of said respective only ones of the conductive tiers extending into the array; and wherein the gap comprises at least one circuit-inoperative stair-step comprising said another one conductive tier of the conductive tiers that is not one of said respective only ones of the conductive tiers extending into the array as recited within the context of the entire claim, (claim 42) at least partially translating the stair-step structure deeper into the stack by etching deeper into the stack; and using the upper stair as masking material to preclude forming a gap between the run and the rise of an immediately adjacent of the stairs of the plurality of stairs that is below the upper stair during said etching as recited within the context of the entire claim, and, (claim 49) a stadium comprising laterally-opposing stair flights in a vertical cross-section, one of the laterally-opposing stair flights being a circuit-operative stair flight inside the stadium, another of the laterally-opposing stair flights being a circuit-inoperative stair flight inside the stadium, and, an uppermost of the plurality of stairs in the circuit-operative stair flight that is below the upper landing and that is inside the stadium having at least one conductive tier therein that does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p.17, filed 3.2.2021, with respect to (i) overcoming US 20130161821 to Hwang and (ii) allowability of the pending claims have been fully considered and are persuasive.  The claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Andres Munoz/Primary Examiner, Art Unit 2894